Citation Nr: 1237107	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  08-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 1971, including service in the Republic of Vietnam, for which he earned the Combat Action Ribbon and a Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2007 issued by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that in pertinent part denied entitlement to service connection for a stroke and for hypertension.

In June 2012, the case was remanded in order to provide the Veteran with a hearing before a Veterans Law Judge at the RO.  This hearing was conducted before the undersigned in August 2012; a transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his hypertension is secondary to his service-connected diabetes mellitus, type 2.  At his hearing, he reported that his hypertension was assessed about 10 years after his separation from service, and after he was diagnosed with diabetes mellitus, type 2.  In a November 1983 VA Vietnam Injury Study, it was noted that the Veteran had been recently diagnosed with diabetes mellitus, type 2.  Thus, it appears the onset of the two disorders was fairly close in time.  In any event, an opinion has not been provided as to whether the Veteran's hypertension was caused by or has been aggravated by his service-connected diabetes mellitus, type 2.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Another medical opinion that fully addresses the issue of secondary service connection is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ('[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.').

With regard to the claim for entitlement to service connection for residuals of a stroke, to include as secondary to grand mal seizures, the Veteran has indicated that he had his first stroke following service in the timeframe from 1971 to 1973, and that he was treated by the VA in Los Angeles, California.  These records are not part of the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment related to a stroke between 1971 and 1973 from the VA.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected diabetes mellitus, type 2?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus, type 2?

If the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus, type 2, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


